DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Reply to Office Action, filed March 15, 2022 (“Reply”).  Applicant has made no claim alterations.  As previously presented, Claims 1-9 and 11-18 are presented for examination.
In Office action mailed December 15, 2021 (“Office Action”):
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al. (US 2018/0349796 A1 “Gibbs”).


Response to Arguments
Applicant’s arguments (see Reply Pages 6-9) have been fully considered, but are not persuasive.
Applicant presents that Gibbs does not teach or suggest the limitations of Claim 1 including:
predicting an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos
because
when the classification category is determined using a ML-based classifier, the classification ‘may be based on a set of inputs ( e.g., features) including content features (e.g., features intrinsic to the content) and/or social networking features (e.g., features extrinsic to the content ... ),’ not that the classifier "predict[s] an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos (Reply Page 7, Gibbs [0031], emphasis in original).
The Examiner respectfully disagrees.
	It is the Examiner’s position that the nature of “a multi-dimension space” is not claimed in sufficient detail as to preclude the teachings of Gibbs.  The Examiner has previously presented that Gibbs demonstrates “predicting an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos” by way of determine a classification category at step 220 (as described in [0031]; with further reference to operations of ML-Based Classifier 330, as described in [0043]).
The Examiner and Applicant appear to agree that the ML-Based Classifier 330 of Gibbs functions to determine a classification category of a content item.  The Examiner further submits that the content classification technique of Gibbs appears to be in accordance with the instant disclosure: “…videos within a multi-dimensional space are located based on content included in the videos, such as whether a video includes a particular type of objectionable content (e.g., violence, pornography, objectionable language, etc.), a topic of the video, and/or based on any other suitable content” (Specification [0024] as filed).
Therefore, from a broadest reasonable interpretation constant with the Specification, it is the Examiner’s position that the operations of ML-Based Classifier 330, including classifying content items based on the features of the content, sufficiently address the limitations of Claims 1 (as fully presented in the current Office action).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al. (US 2018/0349796 A1 “Gibbs”).
In regards to Claim 1, Gibbs teaches a method for identifying videos containing objectionable content (generally shown in Fig. 2, as introduced in [0030]), the method comprising:
identifying, using a hardware processor, a video that has been uploaded to a video sharing service (receive input content including a video at step 210, as described in [0030]);
predicting an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos (determine a classification category at step 220, as described in [0031]; with further reference to operations of ML-Based Classifier 330, as described in [0043]);
identifying a plurality of videos located near the uploaded video in the multi- dimensional space based on the predicted embedding (training data including input content with corresponding classification category, as described in [0031]; with further reference to Classification Data Store 350 identifying attributes of input content that are known to correlate with a particular classification, as described in [0062]);
determining whether the uploaded video is likely to include objectionable content based on content of the plurality of videos located near the video in the multi-dimensional space (confidence score indicating the probability that the input content belongs to the classification category, as described in [0031]); and
in response to determining that the uploaded video is likely to include objectionable content, causing the uploaded video to be blocked from the video sharing service (performing an action based upon the classification category and the confidence score, including controlling accessibility to the input content by some or all users, as described in [0034,0035]).
In regards to Claim 2, Gibbs teaches the method of claim 1, further comprising transmitting an indication of the uploaded video to a user account associated with a verifier prior to causing the uploaded video to be blocked from the video sharing service (secondary classification process including human review, as described in [0036]), wherein the uploaded video is blocked in response to receiving a verification from the user account associated with the verifier that the uploaded video includes the objectionable content (outcome of secondary classification process can determine next step including removal, as described in [0036]).
In regards to Claim 3, Gibbs teaches the method of claim 2, wherein the indication of the uploaded video is transmitted to the user account associated with the verifier in response to determining that a confidence level that the uploaded video is likely to include the objectionable content is below a predetermined threshold (confidence score within a second range of values lower than a first range of values causing quarantine while carrying out the second classification process, as described in [0036]).
In regards to Claim 4, Gibbs teaches the method of claim 2, wherein the indication of the uploaded video is transmitted to the user account associated with the verifier in response to determining that the videos of the plurality of videos are known to include a particular type of objectionable content (operations of Heuristic Classifier 430 including a determination whether the input content matches any previously input content with which the social network host previously restricted access, as described in [0073]).
In regards to Claim 5, Gibbs teaches the method of claim 1, wherein identifying the plurality of videos located near the uploaded video comprises transmitting a query to a remote server that includes the predicted embedding for the uploaded video (Social Network Host 110/300 including ML-based Classifier 330 and Classification Data Store 350, as described in [0043,0062]).
In regards to Claim 6, Gibbs teaches the method of claim 1, wherein determining whether the uploaded video is likely to include objectionable content comprises determining whether videos of the plurality of videos are known to include a particular type of objectionable content (operations of Heuristic Classifier 430 including a determination whether the input content matches any previously input content with which the social network host previously restricted access, as described in [0073]).
In regards to Claim 7, Gibbs teaches the method of claim 1, wherein determining whether the uploaded video is likely to including objectionable content comprises determining that more than a predetermined number of videos or a predetermined percentage of videos identified as nearest neighbors of the video in the multi-dimensional space contain objectionable content (confidence score indicating a probability that the input content belongs to the classification category, as described in [0031]).
In regards to Claim 8, Gibbs teaches the method of claim 1, wherein the content of the plurality of videos includes whether each video in the plurality of videos includes a plurality of types of objectionable content and whether each video in the plurality of videos is associated with a plurality of topics (plurality of classification categories and classification model using a set of training data that includes a set of features, policies, and the corresponding weights for making decisions, as described in [0031]).

In regards to Claim 9, Gibbs teaches a system for identifying videos containing objectionable content (generally shown in Fig. 1, as introduced in [0021]), the system comprising:
a hardware processor (Processor 302 of Fig. 3, as introduced in [0040]) that is configured to:
identify a video that has been uploaded to a video sharing service (receive input content including a video at step 210, as described in [0030]);
predict an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos (determine a classification category at step 220, as described in [0031]; with further reference to operations of ML-Based Classifier 330, as described in [0043]);
identify a plurality of videos located near the uploaded video in the multi- dimensional space based on the predicted embedding (training data including input content with corresponding classification category, as described in [0031]; with further reference to Classification Data Store 350 identifying attributes of input content that are known to correlate with a particular classification, as described in [0062]);
determine whether the uploaded video is likely to include objectionable content based on content of the plurality of videos located near the video in the multi- dimensional space (confidence score indicating the probability that the input content belongs to the classification category, as described in [0031]); and
in response to determining that the uploaded video is likely to include objectionable content, cause the uploaded video to be blocked from the video sharing service (performing an action based upon the classification category and the confidence score, including controlling accessibility to the input content by some or all users, as described in [0034,0035]).
In regards to Claim 11, Gibbs teaches the system of claim 9, wherein the hardware processor is further configured to transmit an indication of the uploaded video to a user account associated with a verifier prior to causing the uploaded video to be blocked from the video sharing service (secondary classification process including human review, as described in [0036]), wherein the uploaded video is blocked in response to receiving a verification from the user account associated with the verifier that the uploaded video includes the objectionable content (outcome of secondary classification process can determine next step including removal, as described in [0036]).
In regards to Claim 12, Gibbs teaches the system of claim 11, wherein the indication of the uploaded video is transmitted to the user account associated with the verifier in response to determining that a confidence level that the uploaded video is likely to include the objectionable content is below a predetermined threshold (confidence score within a second range of values lower than a first range of values causing quarantine while carrying out the second classification process, as described in [0036]).
In regards to Claim 13, Gibbs teaches the system of claim 11, wherein the indication of the uploaded video is transmitted to the user account associated with the verifier in response to determining that the videos of the plurality of videos are known to include a particular type of objectionable content (operations of Heuristic Classifier 430 including a determination whether the input content matches any previously input content with which the social network host previously restricted access, as described in [0073]).
In regards to Claim 14, Gibbs teaches the system of claim 9, wherein identifying the plurality of videos located near the uploaded video comprises transmitting a query to a remote server that includes the predicted embedding for the uploaded video (Social Network Host 110/300 including ML-based Classifier 330 and Classification Data Store 350, as described in [0043,0062]).
In regards to Claim 15, Gibbs teaches the system of claim 9, wherein determining whether the uploaded video is likely to include objectionable content comprises determining whether videos of the plurality of videos are known to include a particular type of objectionable content (operations of Heuristic Classifier 430 including a determination whether the input content matches any previously input content with which the social network host previously restricted access, as described in [0073]).
In regards to Claim 16, Gibbs teaches the system of claim 9, wherein determining whether the uploaded video is likely to including objectionable content comprises determining that more than a predetermined number of videos or a predetermined percentage of videos identified as nearest neighbors of the video in the multi-dimensional space contain objectionable content (confidence score indicating a probability that the input content belongs to the classification category, as described in [0031]).
In regards to Claim 17, Gibbs teaches the system of claim 9, wherein the content of the plurality of videos includes whether each video in the plurality of videos includes a plurality of types of objectionable content and whether each video in the plurality of videos is associated with a plurality of topics (plurality of classification categories and classification model using a set of training data that includes a set of features, policies, and the corresponding weights for making decisions, as described in [0031]).

In regards to Claim 18, Gibbs teaches a non-transitory computer-readable medium (Computer Readable Medium 320 of Fig. 3, as introduced in [0042]) containing computer executable instructions that, when executed by a processor (Processor 302, as introduced in [0040]), causes the processor to perform a method for identifying videos containing objectionable content (generally shown in Fig. 2, as introduced in [0030]), the method comprising:
identifying a video that has been uploaded to a video sharing service (receive input content including a video at step 210, as described in [0030]);
predicting an embedding for the uploaded video using a neural network, wherein the embedding specifies a location of the video in a multi-dimensional space where videos are located based on content of the videos (determine a classification category at step 220, as described in [0031]; with further reference to operations of ML-Based Classifier 330, as described in [0043]);
identifying a plurality of videos located near the uploaded video in the multi- dimensional space based on the predicted embedding (training data including input content with corresponding classification category, as described in [0031]; with further reference to Classification Data Store 350 identifying attributes of input content that are known to correlate with a particular classification, as described in [0062]);
determining whether the uploaded video is likely to include objectionable content based on content of the plurality of videos located near the video in the multi-dimensional space (confidence score indicating the probability that the input content belongs to the classification category, as described in [0031]); and
in response to determining that the uploaded video is likely to include objectionable content, causing the uploaded video to be blocked from the video sharing service (performing an action based upon the classification category and the confidence score, including controlling accessibility to the input content by some or all users, as described in [0034,0035]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426